Citation Nr: 1614524	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  11-33 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of those assigned for left lower extremity diabetic neuropathy.

2.  Entitlement to a rating in excess of those assigned for right lower extremity diabetic neuropathy.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea, to include as secondary to herbicide exposure, asbestos exposure, and/or a service-connected disability.

6.  Entitlement to a rating in excess of 20 percent prior to January 21, 2016, and at a compensable rate thereafter, for left upper extremity diabetic neuropathy.

7.  Entitlement to a rating in excess of 20 percent prior to January 21, 2016, and at a compensable rate thereafter, for right upper extremity diabetic neuropathy.


 REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to November 1968, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issues of entitlement to service connection for a sleep disorder and entitlement to increased ratings for bilateral upper extremity diabetic neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2015 statement and before the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his claims for entitlement to increased ratings for bilateral lower extremity diabetic neuropathy.

2.  In a December 2003 rating decision, the Veteran's claim for service connection for hypertension was denied as the evidence failed to show that his hypertension was due to his service.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.
 
 3.  The evidence received since the December 2003 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

4.  Resolving all doubt in favor of the Veteran, his hypertension is the result of his active military service


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claims for entitlement to increased ratings for bilateral lower extremity diabetic neuropathy have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The December 2003 rating decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).
 
3.  New and material evidence has been received since the December 2003 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  Hypertension was incurred in active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdraw Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, in an October 2015 statement, the Veteran expressly withdrew his appeal with regard to the issues of entitlement to increased ratings for bilateral lower extremity diabetic neuropathy prior to promulgation of an appellate decision; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these specific matters.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are therefore dismissed.

Reopening Claim

Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claim of entitlement to service connection for hypertension was denied in December 2003.  The RO denied reopening the claim in May 2010 finding that the evidence submitted was not new and material.  The Veteran did not appeal the December 2003 decision, nor did he submit any new and material evidence within a year of the December 2003 rating decision.  See 38 C.F.R. §3.156(b).  The December 2003 decision thereby became final.

At the time of the December 2003 rating decision, the record consisted of the Veteran's military personnel records and service treatment records (STRs).

Evidence received since the December 2003 rating decision includes private medical evidence and VA medical evidence, which includes a finding that the Veteran's hypertension had its onset during his active service.  This information is both new and material and is therefore sufficient to reopen the previously-denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service Connection Claim

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service treatment records (STRs) show that at his separation examination in November 1986, the Veteran's blood pressure was 160/80.  Furthermore, he indicated that he had high blood pressure on a separation questionnaire.

In June 2013, a VA examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The examiner reported that the onset of the Veteran's hypertension was in 1968 during his active service.

At the January 2016 hearing, the Veteran credibly testified that he was treated for hypertension prior to his separation from service.

The opinion of the VA examiner is given great probative weight as he examined the Veteran's claims file and reported that the Veteran's hypertension had its onset during his service.

The Veteran's testimony also is given great probative weight as it is consistent with the medical record showing an onset of hypertension during his active military service.

Furthermore, in February 2016, the RO granted the Veteran service connection for hypertensive heart disease and granted an increased rating for the Veteran's service-connected diabetes with "hypertension."  As such, the Veteran's hypertension may have already been found to be service connected. 

Regardless, to ensure there is no confusion, the Board affirmatively concludes that the criteria for service connection have been met and the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 




ORDER

The appeal of the claim of entitlement to an increased rating for left lower extremity diabetic neuropathy is dismissed.

The appeal of the claim of entitlement to increased rating for right lower extremity diabetic neuropathy is dismissed.

New and material evidence has been presented, and the claim of entitlement to service connection for hypertension is reopened.  

Service connection for hypertension is granted.


REMAND

Regarding the claim for entitlement to service connection for a sleep disorder, in March 2010, the Veteran was afforded a VA examination for his sleep disorder.  The examiner noted that per the Veteran's history he has a medically diagnosed sleep disorder of sleep apnea, although no sleep studies were performed during the VA examination.  The examiner also noted that the Veteran has ongoing symptoms of anxiety, worry, depression, and insomnia since his active service.  The examiner opined that it was least as likely as not that the Veteran's current condition was related to his treatment in service for insomnia.  However, on review of the Veteran's STRs, there is no treatment for insomnia.  Furthermore, it is unclear if the Veteran's sleep disorder is a symptom of his service-connected posttraumatic stress disorder (PTSD) or a separate disorder.  The Veteran did undergo sleep studies decades after service in November 2012 and July 2015 and was diagnosed with obstructive sleep apnea, but it is unclear whether such a disability either began during or was otherwise caused by his military service or was the result of a service connected disability such as PTSD.  As such, an addendum opinion is needed.

Regarding the claims for increased ratings for the Veteran's service-connected bilateral upper extremity diabetic neuropathy, at his January 2016 hearing, he testified that despite continued treatment and being prescribed the maximum medication dosage, he continued to have severe neuropathic symptoms, such as numbness, inability to pick up objects, and difficulty performing tasks with his hands. 

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997) (a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  A new examination is required to evaluate the current nature and severity of the Veteran's bilateral upper extremity neurological disability.

Accordingly, the case is REMANDED for the following action:

1. Return the claim folder to the examiner who provided the March 2010 VA opinion, or if this examiner is not available, to another examiner.  If an opinion cannot be provided without an examination, one should be scheduled.  The examiner is asked to answer the following questions:

a)  Is it at least as likely as not (50 percent or greater) that the Veteran's sleep disorder either began during or was otherwise caused by his military service?  Why or why not?

b)  Is it at least as likely as not (50 percent or greater) that the Veteran's sleep disorder was directly caused by a service connected disability (to specifically include his PTSD), asbestos exposure, and/or herbicide exposure?  Why or why not?

c)  Is it at least as likely as not (50 percent or greater) that the Veteran's sleep disorder was aggravated (i.e. permanently made worse beyond the natural progression of the disability) by a service connected disability?  Why or why not?

If aggravation is found, the examiners should attempt to quantify the degree of additional disability resulting from the aggravation. 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected bilateral upper extremity diabetic neuropathy.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


